DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on May 26, 2022 has been entered.
- Claims 1-4, 6-14 and 16-20 are pending.
- Claims 1, 6-7, 11 and 16-17 have been amended.
- Claims 1-4, 6-14 and 16-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreted the claims in light of the specification and based on applicant's argument filed on May 26, 2022 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 1 and 11.
Yi et al. (Pub. No. US 2015/0195069 A1)- the legacy UE and the MTC UE sharing the same PUSCH resource may perform multiplexing based on the cyclic shift of the reference signal for demodulating the PUSCH.
Yamamoto et al. (Pub. No. US 2017/0156138 A1)- The ACK/NACK signals from different terminals are spread (multiplied) by using the ZAC sequences defined by different cyclic shift amounts (Cyclic Shift Indices) and orthogonal code sequences corresponding to different sequence numbers (OC indices: Orthogonal Cover Indices). The orthogonal code sequence is a pair of the Walsh sequence and the DFT sequence.
Yamamoto et al. (Pub. No. US 2017/0041105 A1)- A response signal in each subframe is multiplied by a corresponding one of components forming one of a plurality of first sequences orthogonal to each other. The response signal is also multiplied by a second sequence defined by one of a plurality of cyclic shift indexes and one of a plurality of third sequences orthogonal to each other. Among a plurality of resources, a resource associated with one of at least two first sequences of the plurality of first sequences is different from a resource associated with another one of the at least two first sequences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472